DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter recited in claim 4 regarding a first zipper head must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Additionally, zipper tape is indicated with element (20), however there is no clear distinction from the insulation material itself.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,148,867 to Matthews et al.  
Matthews et al. discloses a flexible insulation duct comprising a duct main body, which is an annular pipe, the duct main body comprising an inner duct layer (26) and an insulation layer (20) integrally formed on the inner duct layer, the inner duct layer provided in the insulation layer, and the insulation layer made of rubber plastic materials.  Col 4, lines 40-44, discloses that the insulation may be comprised from glass fiber, cellular foam, such as polyamide foam insulation (rubber plastics material), or a composite board of fibrous insulation and cellular foam insulation, as recited in claim 1.  An outer layer of the insulation layer is provided with an outer insulation layer (28), as recited in claim 2.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of U.S. 2,756,172 to Kidd.  
Matthews discloses the recited structure, including an opening and closing mechanism for opening and closing the duct main body, but does not specifically disclose the mechanism as being a zipper.  The Kidd reference discloses an insulation covering for piping, including a longitudinal opening and zipper (14, 21) being longitudinally arranged along the duct main body for opening and closing the longitudinal seam, thus allowing access within the insulation material, such that when the zipper is closed, the duct main body is annular, and when the zipper is opened, the duct main body is tabular, as recited in claim 5.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute for the opening and closing mechanism of Matthews et al., a zipper, as suggested by Kidd wherein zippers are known in the art as functional equivalents to tape, hook and loop (Velcro), buttons, etc. in order to open and close the longitudinal seam of an insulation duct/material.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. in view of U.S. 4,442,585 to McGehee, Sr. et al.  
Matthews et al. discloses the recited structure, including, as disclosed in paragraph 6, lines 10-12, joining the ducts by male/female connectors, sleeves, outer flanges (48, 49), or other conventional means.  Matthew et al. does not specifically disclose the ends being provided with zipper tape or having a zipper head.  McGehee, Sr. et al. discloses planar thermal insulation blankets that may be formed into tubular configuration that may be placed onto the exterior surface of a conduit, such that the edges are secured via a lacing structure or a hook and loop (zipper tape) (44, 43).  Further disclosed are zipper heads (58), that may also be closed via the hook and loop material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute for the sleeve, flanges or other method of connection, a form of zipper tape and a zipper head, as suggested by McGehee, Sr. et al. wherein it is known to connect insulation edges and ends via various securing methods. 
   
    PNG
    media_image1.png
    248
    325
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    259
    224
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


November 23, 2022
P. F. Brinson